Title: To James Madison from John Page, 2 November 1805 (Abstract)
From: Page, John
To: Madison, James


          § From John Page. 2 November 1805, Richmond. “I have to acknowledge the receipt of your favor of the 30th. Ultimo, notifying me of your having forwarded by Captain Caleb Creighton, as the proportion due under certain acts of Congress to this Commonwealth, 1254 Copies of the acts of the 2d. session of the 8th. Congress, which have not been received. So soon as they come to hand a receipt will be given to them to the Captain who delivers them.”
        